GANT, Judge,
dissenting.
I disagree with the majority opinion herein on two grounds. First, there is no proof whatsoever of negligence on the part of the appellees or their agents. The evidence discloses that the hazardous condition of ice on the steps was from natural causes, not from any act of the appellees. The appellant admits that she made no effort at all to contact the resident manager of the apartment about cleaning the steps. A regular *630maintenance man arrived about 45 minutes after she made her ill-advised decision to take a chance on the steps which she knew were treacherous.
Second, the appellant was contributorily negligent as a matter of law. In fact, the evidence discloses that the injury resulted solely from the act of the appellant. There was simply no substantial urgency or necessity which would excuse her conduct as is required in Parker v. Redden, supra. There was certainly no urgency or necessity which precluded appellant from waiting until the maintenance man arrived. I cannot conceive that being an hour or two late to work qualified as the type of “urgent necessity . . . such as to save a life” required in Parker v. Redden. That case also points out that the claimant cannot recover if the risk could be easily eliminated. By not notifying the manager or giving anyone the opportunity to eliminate the risk, the appellant was guilty of negligence herself that would preclude recovery.
The court spoke the law in the case of Bryant v. Kathryn Shoppe, Inc., supra, when it said:
We have consistently held claimants con-tributorily negligent as a matter of law in situations involving hazards created by the natural elements on outside premises. Curtis v. Traders National Bank, 314 Ky. 765, 237 S.W.2d 76; Fisher v. Hardesty, Ky., 252 S.W.2d 877; and Weathers v. Morris’ Estate, Ky., 397 S.W.2d 770. See also Standard Oil Company v. Manis, Ky., 433 S.W.2d 856, and cases cited therein.
Additionally, the law in this jurisdiction is well stated in the case of Wooten v. White Trucks, 514 F.2d 634 (5th Cir. 1975). The headnote in that case sets out as follows:
Kentucky law, in respect to the assumption of risk defense, has repudiated economic necessity as an excuse for encountering a known or obvious hazard unless, possibly, it is established that plaintiff made an unsuccessful outcry against his conditions of employment so that loss of his job was the only alternative to going ahead under hazardous conditions.
While it is true that “conditions of employment” was not an issue here, Parker v. Redden, supra, is cited with approval in that case. In the instant case, we have a total absence of proof that the appellant would lose her job if she did not come immediately, merely evidence that the employer would be inconvenienced if she failed to timely arrive at work.